Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-37 and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 20-37 and 40-41 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 20 and 41, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing a method of identifying a taste profile of a sample comprising:
[…]
(b)   […] recording an objective response to each of the plurality of samples using a […] multidimensional response grid comprising a first dimension indicating a first taste-testing characteristic and a second dimension indicating a second taste testing characteristic, wherein a single touch of the response grid records a level of the first and a level of the second taste-testing characteristics present in a sample;
(c)    […] recording and storing each of the objective responses […]; and
(d)    […] utilizing the stored responses to determine a taste profile of the sample as a function of the concentration of the ingredients in the sample.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., providing a plurality of samples of different concentrations to a subject via an automated device, a touch screen for a subject to enter input, a user interface, a processor, and a memory, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., providing a plurality of samples of different concentrations to a subject via an automated device, a touch screen for a subject to enter input, a user interface, a processor, and a memory these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 23-24, 26-30, 33-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne, et al, "Assessment of Gustatory Function by Means of Tasting Tablets", Laryngoscope 110: August 2000 (“Ahne”), in view of PATENT US 8364520 B1 to Eichorn et al (“Eichorn”), further in view of PGPUB US 20110038998 A1 by Kohli (“Kohli”), in view of PGPUB US 20030161922 A1 by Hillmann (“Hillmann”).
In regard to Claims 20 and 41, Ahne teaches a method of identifying a taste profile of a sample comprising:
(a)    providing, individually one after the other, a plurality of samples containing different concentrations of the same ingredients to a subject […];
	(see, e.g., Table I on page 1397);
(b)    […] recording an objective response to each sample of the plurality of samples […]
	(c)    […] recording and storing each of the objective responses […]; and


	(see, e.g., page 1397, “[f]or each tablet, subjects were asked to choose among one of five descriptors, namely, ‘sweet, sour, salty, bitter, no taste.’”  In other words, the collection of all of these responses comprises a determination of the subject’s claimed “taste profile”.)
	Furthermore, to the extent that Ahne may fail to specifically teach an automated taste testing device for providing the samples, recording and storing the subject’s responses in order to generate a taste profile and/or employing a touch screen, however, in an analogous reference, Eichorn teaches this functionality.  See, e.g., Figure 8.  See also, e.g., col. 11, lines 35-60 in regard to the device employing a touch screen for input.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the machine as taught by Eichorn instead of the manual process taught by Ahne in order to automate the taste testing process and not have it subject to human error.

Furthermore, while Ahne teaches administering samples with varying levels of concentrations of the same ingredient and then soliciting the user as to one of five descriptors, it may not teach the remaining claimed limitations, however, in an analogous reference Kohli teaches that not only do humans have a number of sensory attributes (see, e.g., paragraph 60) but that certain attributes are interdependent and cannot be set independently of each other (see, e.g., paragraph 93) as well as each attribute has a range of values and that those interdependent ranges can be depicted as a two-dimensional grid (see, e.g., paragraph 94 and Figure 2), as well as employing a taste testing regimen to elicit those values in regard to a specific food substance (see, e.g., paragraphs 63-64);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kohli into the method taught by the otherwise cited prior art by soliciting as to the levels of each of the sensory descriptors, and soliciting in a manner such that the levels of at least two descriptors were entered at the same time, in order to more accurately access the subject’s taste profile in regard to a specific food substance.

Furthermore, while Kohli teaches that two taste attributes are interdependent it may not teach a means whereby both attributes can be indicated with a single entry, however, in an analogous reference Hillman teaches selecting a single point on a two-dimensional user interface in order to set the interdependent characteristics of two food attributes at the same time (see, e.g., Figure 1, selection 9; and paragraphs 44-45).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the teaching of Hillman into the method taught by the otherwise cited prior art by employing the user interface taught by Hillman as a means to conveniently and accurately solicit the multi-dimensional taste profile taught by the Ahne and Kohli by using the touch screen taught by Eichorn.  
In regard to Claims 23-24, Ahne teaches this feature. See, e.g., page 1397 in regard to employing sucrose.
In regard to Claim 26, Ahne teaches this feature. See, e.g., page 1397 in regard to employing various ingredients.

In regard to Claims 27-28, the cited prior art teaches employing a touch screen with a certain visual display as a means for a subject to perform data entry.  To the extent that the cited prior art may fail to teach that those certain characteristics appear with the visual appearance of the claimed labels on the touch screen (e.g., “palatability”, “taste quality”) such a visual appearance has no functional relationship to the computer display on which it is claimed to appear and is thereby non-functional printed matter and does not distinguish over the cited prior art.  See MPEP 2111.05(B).
In regard to Claim 29, the cited prior art teaches employing a touch screen with a certain visual display as a means for a subject to perform data entry.  To the extent that the cited prior art may fail to teach that the visual appearance of the claimed touch screen includes the claimed “third dimension” and “fourth dimension” such visual features have no functional relationship to the computer display on which they are claimed to appear and are thereby non-functional printed matter and do not distinguish over the cited prior art.  See MPEP 2111.05(B).
In regard to Claims 30, 
In regard to Claim 33, Ahne teaches this feature. See, e.g., page 1397 in regard to the subjects volunteering for the study and, thereby, their behavior in undertaking the study being modified by the consequences of their earlier decision to do so.
In regard to Claim 34, Ahne teaches this feature. See, e.g., page 1397 in regard to the subjects not being told what each composition was.
In regard to Claim 35, Ahne teaches this feature in regard to having the subject identify “bitter” or “sour” tastes and Kohli teaches identifying various concentrations.
In regard to Claim 36, Ahne teaches this feature in regard to having the subject identify “sweet” tastes and Kohli teaches identifying various concentrations.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 21, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that taste testing a pharmaceutical composition was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claime functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 22, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that taste testing one or more ingredients of a nutraceutical composition was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claime functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 25, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing alternative sweeteners as part of a taste test was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 31, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing samples each of less than 200 ul was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject not to have to swallow too much volume.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject not to have to swallow too much volume.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 32, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing samples each of less than 100 ul was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject not to have to swallow too much volume.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject not to have to swallow too much volume.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 37, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that changing a single ingredient and repeating a taste test was old and well-known at the time of Applicant’s invention.  Such functionality allows for a slight taste modification to be tried to see if it was consequential.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for a slight taste modification to be tried.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 40, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that changing providing a reward for completing an experiment was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject to be motivated to complete the experiment.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject to be motivated to complete the experiment.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
Applicant argues on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    231
    675
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the rejection does not identify providing samples to an individual as being part of the abstract idea but, instead, as one of the elements claimed in addition to that abstract idea.  And providing such samples to an subject is analogous to that of administering a specified drug or drugs to an individual and, thereby, is merely limiting the abstract idea to a particular technological environment, which does not render significantly more than Applicant’s claimed abstract idea itself.  See, Mayo v. Prometheus Laboratories, slip. op. at page 9.



    PNG
    media_image2.png
    316
    706
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because the CAFC has held that claims directed to collecting data (e.g., subject responses to taste test samples) and analyzing that data (e.g., determining a taste test profile based on those responses) are abstract as processes that can be performed mentally.  See, e.g., Electric Power Group and University of Florida Research.  



    PNG
    media_image3.png
    285
    680
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claimed “automated taste testing device” does not constitute a particular machine to the extent that the BRI of these limitations would include any device capable of providing a taste of something that in some way is made or provided automatically (e.g., a vending machine, a drip coffee maker, a microwave oven, an automatic oven, etc.)  See MPEP 2106.05(b)(I).  Furthermore, Applicant’s claimed “automated taste testing device” merely provides an extra-solution activity and/or claims a field of use to the extent that, e.g., a human being could provide the same function manually by merely handing the subject the samples and, therefore, also does not qualify as a particular machine.  See MPEP 2106.05(b)(III).  




    PNG
    media_image4.png
    201
    669
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    647
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not specifically define in its specification what is intended by the limitations “taste profile” and/or “determine a taste profile”.  Indeed, the phrase “taste profile” and the term “profile” do not even appear in the body of the specification but only appear in the claims as filed.  Also, the Applicant provide that such phrases are terms of art.  Furthermore, Applicant does not claim any particular algorithm or heuristic whereby the “taste profile” is to be “determined” but simply claims that it must occur.  There is no reason, therefore, to confine the BRI of these limitations any more narrowly than that of a dictionary definition.  One definition of a “profile” is  “to create an overview about a person or thing” (https://www.yourdictionary.com/profile).  Ahne’s teaching of collecting a series subject responses to various taste samples is within the BRI of “determin[in] a taste profile”, at a minimum, to the extent that by collecting these responses an “overview” about the subject is created/determined.  



    PNG
    media_image6.png
    101
    650
    media_image6.png
    Greyscale

Applicant’s arguments are not persuasive.  As stated in the Final, Eichorn teaches an automatic device for repeatedly providing food samples to a subject and soliciting the subject’s responses to those samples via a touch screen interface (see, e.g., col. 11, lines 35-60).  Employing Eichorn to provide the samples and solicit the subject’s responses instead of the manual process for doing so as taught by Ahne would have a completely predictable outcome.  As further evidence of this, automating a manual process does not, in and of itself, render patent eligible subject matter.  See MPEP 2144.04(III).  And Applicant is merely claiming to automate the manual process taught by Ahne by employing a device as taught by Eichorn.



    PNG
    media_image7.png
    345
    709
    media_image7.png
    Greyscale

Applicant’s arguments are not persuasive because there is no requirement to provide an explicit teaching, suggestion, and/or motivation when making a KSR-style combination of references as made in the rejections made supra.  See MPEP 2141(I).



    PNG
    media_image8.png
    327
    720
    media_image8.png
    Greyscale

Applicant’s arguments are not persuasive because Kohli is not relied upon in the rejection to teach “soliciting two descriptors from a taste tester entered at the same time.”



    PNG
    media_image9.png
    157
    684
    media_image9.png
    Greyscale

Applicant makes no argument here as to why a POSITA would not have made the cited combination other than to cite the inventor’s declaration as alleged evidence of this.  The declaration states in relevant part to this argument on its page 3:

    PNG
    media_image10.png
    340
    631
    media_image10.png
    Greyscale

The declaration does not provide any basis or rationale as to why Hillman fails to teach the limitations in question and/or why a POSITA would not have made the cited combination but, instead, only describes the nature of the invention disclosed in Hillman.  As such, Applicant’s argument in this regard is not persuasive.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715